Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 02/07/2020. 
Claims 1, 2, 4-9, 11-16, and 18-20 have now been amended by Applicant.
Claims 3, 10, 17 had been previously canceled by Applicant. 
Claims 1, 2, 4-9, 11-16, 18-20 are currently pending and have been rejected as follows.
Response to Amendments / arguments
- 101 -
101 rejection in the previous Office Action is withdrawn because Applicant’s arguments at Remarks 02/07/20201 have been fully considered and are persuasive. Examiner further explains the eligibility of the claims by following the current guidance at MPEP and subsequently finding that the amended independent Claims 1, 8, 15 are now rooted in computer technology. Specifically the now amended independent Claims 1, 8, 15 require:
      -  “receiving a plurality of blockchain transactions from a memory pool” 
      - “simulating the plurality of blockchain transactions to determine, for each transaction, a number of compute cycles and a size of the data to be committed to a blockchain” 
      - “reordering the plurality of blockchain transactions, based on the number of compute cycles and the size of the data to be committed that is determined for each
blockchain transaction” 
      - “removing at least one blockchain transaction from among the reordered plurality of blockchain transactions, based on a number of compute cycles and a size to be committed of the at least one blockchain transaction”; 
      - “creating a block for the blockchain which includes non-removed transactions from the reordered plurality of transactions”.
These limitations are clearly not “Mental Processes”, “Mathematical Concepts” or “Certain Methods of Organizing human activities” as defined by MPEP 2106.04(a)(2). 	Rather they are analogous to the neural network management, BIOS transactions implementation and/or rearrangement and memory allocations listed as eligible by the MPEP 2106.04(a)(1). Examiner applies said test to the current claims and reveals that compute cycles and size to be committed of the at least one blockchain transaction” in “blockchain” “reordering”, “removing” and “creating” of. see Step 2A prong one.
	Assuming arguendo that additional scrutiny would be require at Step 2A prong two or Step 2B to demonstrate patent eligibility, the Examiner would submit that the above recitations could also be viewed as underlining additional computerized elements, which would easily constitute technological improvements, per MPEP 2106.05(a), on blockchain transaction allocation and blockhain creation, and thus integrating any abstract idea into a practical application [Step 2A prong two] or providing significantly more [Step 2B], in light of Remarks 02/07/2021 p.8 ¶1 and Original Specification ¶ [0004]-¶ [0005]. 
	At a bare minimum, the aforementioned use of  “compute cycles and size to be committed of the at least one blockchain transaction” in “reordering”, “removing” and “creation” of “blockchain transactions” would constitute meaningful limitations, per MPEP 2106.05(e), beyond linking any judicial exception to a technological environment. 
	This would also qualify as integrating the abstract idea into a practical application [Step 2A prong two] or providing significantly more [Step 2B]. Thus, 
Independent Claims 1, 8, 15 are believed to be patent eligible.
Dependent Claims 2, 4-7, 9, 11-14, 16, 18-20 are believed to be patent eligible based on dependency to parent eligible independent Claims 1, 8, 15. 

Response to Amendments / arguments
- prior art -
Applicant’s 02/07/2021 amendment necessitated new grounds of rejection in this action.
Remarks 02/07/2021 p.12 ¶1 argue that Basu does not teach “reordering” of transactions. 
 	Applicant’s prior art argument(s) with respect to claims 1, 8, 15 are fully considered but moot in view of the new grounds of rejection. Examiner now relies on 
	* Verma et al, US 10884810 B1 reorders transactions by deferral. First, 
	* Verma presents at column 7 lines 8-16 a FIFO [first-in-first-out] ordering and then corroborates at column 9 lines 25-27 that non deferred transaction is straightforward  Yet, 	* Verma also shows at Fig.2 extracted below and column 9 lines 52-54 the workflow 252 of deferred or reordered transactions using the blockchain mechanism is more complex. For example see column 12 lines 23-27: noting the transaction is deferred 

    PNG
    media_image1.png
    1028
    784
    media_image1.png
    Greyscale

Verma Fig.2 emphasis on 233->234->235-> etc. as evidence for teaching the “reordering”
	* Stollman; Jeff US 20180323963 A1 hereinafter Stollman is another reference that teaches the contested “reordering” feature at ¶ [0073] 4th-7th sentences where Stollman discloses that new blocks 62 are appended to new seed block 70, such that a new child blockchain 200 is created or commenced, consolidating all of the information included in the current blockchain state 100 yet  backing-out certain late blocks from the current state archive 60 and add them instead, to the new blockchain instance 200. As described above, upon the creation of the new or child blockchain 200, subsequent or new blocks 81 may be appended directly to the new blockchain instance 200. 
	In fact, Stollman ¶ [0075] is consistent with Applicant position at Remarks 02/07/2021 p11 ¶1, p12 ¶2 by distinguishing between reordering/ backing out and forking. 
	Additional examples of reordering are provided by Stollman at ¶ [0076]-¶ [0084] with emphasis on the removal & appending to new seed block at ¶ [0079], as well as the backing out of blocks from a parent blockchain 100 and re-appending them to the child blockchain 200 at ¶ [0078], and the after addition of blocks at ¶ [0080] with a further migration disclosed at ¶ [0083]-¶[0084], including splitting and segregation of transactions into different child blockchains at ¶ [0083].
	Thus, there is a preponderance of evidence for the prior art teaching the contested “reordering” feature. 
Objection to the Title 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner recommends, as an example only that Applicant amend the Title to recite: “Method, Apparatus and Non-Transitory Medium for creating a block for a blockchain”. 
Clarification and/or correction is/are required.
Objection to the Claims 
	Claims 1, 8, 15 are independent and have been amended to informally recite at the “removing” limitation 
	- “a number of compute cycles and a size to be committed of the at least one blockchain transaction”, instead of the grammatically correct 
	- “a number of compute cycles and a size to be committed [[to “the at least one blockchain transaction”. Clarification and/or correction is/are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2,4-9,11-16,18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), ¶1, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   

Claims 1, 8, 15 are independent and have been amended to each recite, among others:
    * “simulating the plurality of blockchain transactions to determine, for each transaction, a number of compute cycles and a size of the data to be committed to a blockchain” 

Original Specification ¶ [0007] merely provides support for:
     * “…simulating committance processing of the plurality of blockchain transactions to identify mining costs associated with each of the plurality of blockchain transactions,…” 

Original Specification does not provide clear, deliberate and sufficient evidence to demonstrate that Applicant had possession for the newly added matter of:  
    * “simulating the plurality of blockchain transactions to determine, for each transaction, a number of compute cycles and a size of the data to be committed to a blockchain”
---------------------------------------------------------------------------------------------------------------------
Claims 1, 8, 15 have also been amended to each recite, among others:
    * “reordering the plurality of blockchain transactions, based on the number of compute cycles and the size of the data to be committed that is determined for each blockchain transaction” (bolded emphasis added).      

Original Specification ¶ [0032] 2nd sentence merely recites: 
    * “…the configuration 150 demonstrates reordering by nonce and cost, according to one heuristic approach to determining cost and result” (bolded emphasis added).  
Original Specification does not provide clear, deliberate and sufficient evidence to demonstrate that Applicant had possession for the newly added matter of:  
    * “reordering the plurality of blockchain transactions, based on the number of compute cycles and the size of the data to be committed that is determined for each blockchain transaction” (bolded emphasis added).   
--------------------------------------------------------------------------------------------------------------------------
Claims 1, 8, 15 have also been amended to each recite, among others:
      * “removing at least one blockchain transaction from among the reordered plurality of blockchain transactions, based on a number of compute cycles and a size to be committed of the at least one blockchain transaction” previously recited as being already “removed” “from among the reordered plurality of blockchain transactions” (bolded emphasis added).    

Original Specification does not provide clear, deliberate and sufficient evidence to demonstrate that Applicant had possession for the newly added matter of:  
      * “removing at least one blockchain transaction from among the reordered plurality of blockchain transactions, based on a number of compute cycles and a size to be committed of the at least one blockchain transaction” previously recited as being already “removed” “from among the reordered plurality of blockchain transactions” (bolded emphasis added).    
Examiner recommends that Applicant amend Claims 1,8,15 based on the Original Disclosure. 
	Claims 2, 4-7 are dependent and rejected based on rejected parent Claim 1.
	Claims 9, 11-14 are dependent and rejected based on rejected parent Claim 8.
	Claims 16, 18-20 are dependent and rejected based on rejected parent Claim 15.

--------------------------------------------------------------------------------------------------------------------------
Claims 7, 14, 20 have also been amended to recite among others:
      * “selecting the at least one blockchain transaction based on a highest number of compute cycles produced by the simulation”.
Original Specification also does not provide clear, deliberate and sufficient evidence to demonstrate that Applicant had possession for the newly added matter of:  
      * “selecting the at least one blockchain transaction based on a highest number of compute cycles produced by the simulation”.
	Applicant is reminded that “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious.” Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565,
Clarifications and/or corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1, 8, 15 are independent, reciting among others: 
      *  “receiving a plurality of blockchain transactions from a memory pool” 
      * “simulating the plurality of blockchain transactions to determine, for each transaction, a number of compute cycles and a size of the data to be committed to a blockchain” 
      * “reordering the plurality of blockchain transactions, based on the number of compute cycles and the size of the data to be committed that is determined for each
blockchain transaction” 
      * “removing at least one blockchain transaction from among the reordered plurality of blockchain transactions, based on a number of compute cycles and a size to be committed of the at least one blockchain transaction”; 
      * “creating a block for the blockchain which includes non-removed transactions from the reordered plurality of transactions”.
	
	I. rendering each of said claims vague and indefinite because there is insufficient antecedent basis for “the data to be committed” at “simulating” & “reordering” limitations. 
- Also -
	II. rendering each of said claims vague and indefinite because is if unclear if
        * “a number of compute cycles and a size to be committed” subsequently recited at “removing” limitation, relates back to
        * “the number of compute cycles and the size” first antecedently recited at 
reordering” limitation, and whether is refers to “a number of compute cycles and a size” antecedently recited at “simulating” limitation.
	Claims 2, 4-7 are dependent and rejected based on rejected parent Claim 1.
	Claims 9, 11-14 are dependent and rejected based on rejected parent Claim 8.
	Claims 16, 18-20 are dependent and rejected based on rejected parent Claim 15.

	I. Examiner recommends, as an example only, that Applicant amend “the data”
antecedently recited at the “simulating” limitation of independent Claims 1, 8, 15, to recite 
“”, and all subsequent recitations to be recited as “the data” later at independent Claims 1, 8, 15 and similarly at Claims 4, 11, 18.
- Also -
	II. Examiner recommends that Applicant amend “the number of compute cycles and the size” antecedently recited at the “reordering” limitation to recite “” a “number of compute cycles” “and” “” a “size”.  Examiner recommends that all subsequent recitations be rephrased as “the number of compute cycles and the size”.
	Examiner also assumes corrections and/or clarifications of “compute cycles” “and” “size” with respect to the 35 USC 112(a) section above. 
Clarifications and/or corrections are required.




















Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 11-13, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over * Verma et al, US 10884810 B1 hereinafter Verma in view of 
                              * Stollman; Jeff US 20180323963 A1 hereinafter Stollman. As per, 
Claims 1, 8, 15  
Verma suggests A method, comprising / Apparatus, comprising: a receiver configured to/ A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform (Verma column 21 line 5-column 22 line 59)
	-  “receiving a plurality of blockchain transactions from a memory pool” 
	(Verma column 7 lines 8-16 receiving transaction requests 181  via programmatic interfaces 177 from clients 105 of transaction processing systems 112, the requests handled in a [first-in-first-out] FIFO order. The respective thread or process from the pool of request handlers may be assigned to each request received.
	Verma column 16 lines 42-48: noting a different example where the dedicated pool of mining resources 617, within customer - facing production - use resources 612A help to assure that at least a minimum amount of computing power is always available for blockchain mining on behalf of a workload management service, as indicated by 615B) 
	- “simulating the plurality of blockchain transactions to determine, for each transaction, a number of compute cycles and a size of the data to be committed to a blockchain” (Verma first acknowledges at column 1 lines 31-47 that: dedicating sufficient resources for highest levels of anticipated workloads may be wasteful or ineffective - for example, the workload spikes may only last for short time intervals and the predictions themselves may not necessarily be very accurate. Even in a scenario in which the resources can be decommissioned after a peak workload period ends, there may be 
developing at column 9 lines 10-15 scenarios where resources such as idle compute cycles of the individuals' home computers are deployed for the computations, in return for compensation offered by the transaction processing system applications);	 
	- “reordering the plurality of blockchain transactions, based on the number of compute cycles and the size of the data to be committed that is determined for each
blockchain transaction” (Verma column 9 lines 25-27 when transaction that is not deferred workflow 202 is straightforward. Yet, per Fig.2 below & column 9 lines 52-54: workflow 252 of a transaction which is deferred or reordered using the blockchain mechanism is more complex. For example see column 12 lines 23-27: noting the transaction is deferred once utilization of the resources resource [i.e. size & compute cycle per column 1 lines 31-47 & column 9 lines 10-15] exceed 60%. Also Verma column 14 lines 30-32: another example of deferring more transactions due to a detection of greater resource utilization).

    PNG
    media_image1.png
    1028
    784
    media_image1.png
    Greyscale
Verma Fig.2 in support of “reordering” limitation
removing at least one blockchain transaction from among the reordered plurality of blockchain transactions, based on a number of compute cycles and a size to be committed of the at least one blockchain transaction”; 	(Verma column 7 lines 25-30:
dropping, rejecting or removing a transaction request so as a not to be deferred from among the deferred transactions depending on committed resource usage, such as size & compute cycle per column 1 lines 31-47 & column 9 lines 10-15)   “and”
	
	- “creating a block for the blockchain which includes ” (Verma column 20 lines 13-22: single insertion into blockchain may represent a deferred group of N transaction requests that are received within some short time interval represented by a single blockchain record. Such group insertions may help reduce the overhead associated with the blockchain operations in various embodiments, as fewer insertion requests may have to be processed overall, and fewer network requests may have to be transmitted) 

Verma does not explicitly recite “non-removed transactions” required by 
	- “creating a block for the blockchain which includes non-removed transactions from the reordered plurality of transactions”. 

Stollman however in analogous art of blockchain management of removed and remaining or non-removed transactions suggests: “non-removed transactions” required by the: 
	- “creating a block for the blockchain which includes non-removed transactions from the reordered plurality of transactions” (Stollman Claim 32, d. i. creating a new part block from the remaining or non-removed transactions).  

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Verma’s “method / apparatus / non-transitory medium” to include Stollman‘s teachings in order to advantageously separate two or more types of transactions into different blockchains. For example, if one set of transactions tracked a cryptocurrency and another set tracked the provenance of art work, separating the two would allow each blockchain to grow at a slower rate. And there would be no loss in value from separating them because there may be no substantive relation between the two Verma column 2 lines 21-24 in view of Stollman at ¶ [0096].

Further, the claimed invention can also be viewed as a mere combination of old elements in a similar blockchain management field of endeavor. In such combination each element would have merely performed same block creation and management functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Verma in view of Stollman above, the results of the combination would have been not only desirable but complementarily and predictable, fitting together ads pieces of a puzzle (MPEP 2143 A).

Stollman also teaches overlapping limitations with respect to the primary reference as follows: “reordering the plurality of blockchain transactions” (Stollman ¶ [0073] 4th-7th sentences where Stollman discloses that new blocks 62 are appended to new seed block 70, such that a new child blockchain 200 is created or commenced, consolidating all of the information included in the current blockchain state 100 yet  backing-out certain late blocks from the current state archive 60 and add them instead, to the new blockchain instance 200. As described above, upon the creation of the new or child blockchain 200, subsequent or new blocks 81 may be appended directly to the new blockchain instance 200. In fact, Stollman ¶ [0075] is consistent with Applicant position at Remarks 02/07/2021 p.11 ¶1, p.12 ¶2, by distinguishing the backing out/reordering from the forking. Additional examples of reordering are provided at ¶ [0076]-¶ [0084] with emphasis on removal & appending to new seed block at ¶ [0079], as well as backing out of blocks from a parent blockchain 100 and re-appending them to child blockchain 200 at ¶ [0078], and the after addition of blocks at ¶ [0080] with further migration disclosed at ¶ [0083]-¶ [0084] including splitting and segregation of transactions into different child blockchains at ¶ [0083]).



Claims 4, 11, 18 Verma / Stollman teaches all the limitations in claims 1, 8, 15 above. 
Verma further teaches or suggests: “further comprising”: 
	- “determining mining costs based on transaction data size for each of the plurality of blockchain transactions” 
	(Verma column 4 lines 15-19: blockchain mining resources are contributed by individuals in return for compensation from an organization on whose behalf the defer to assure at column 16 lines 43-48 that a minimum amount of computing resoruces is always available for blockchain mining on behalf of the workload managing service. For example at Verma column 5 lines 55-61 organization on whose behalf the blockchain computations are performed may provide an indication of the compensation policy associated with the computations / e.g., some units of an e-retailer specific currency or e-retail coin may be provided for the use of the registered resources for blockchain mining. This is why at Verma column 16 lines 15-20: blockchain miners in the distributed network associated with managing the blockchain perform such computations in competition with one another, e.g. as there may be rewards associated with being the first one to achieve a desired hash result. Also Verma column 8 lines 10-16 noting Any combination of a number of factors may be used to select a particular blockchain service 144 for a given transaction request, such as the currently estimated costs (in time or in resources) of adding a record to the service's blockchain , the relative urgency or priority of the transaction , and so on).

Stollman also teaches or suggests: “further comprising”: 
	- “determining mining costs based on transaction data size for each of the plurality of blockchain transactions” 
	(Stollman [0003] 3rd sentence: for systems that use miners to verify the integrity of new blocks added to the blockchain, the burden of simply storing large and growing blockchains on their systems may tax the capabilities of the miners' systems adding costs or complexities. Stollman ¶ [0004] 2nd sentence: For perpetual markets such as cryptocurrencies, the continued growth of such blockchains may eventually either reduce their performance to unacceptable levels or drive the cost of storage for those, such as miners, who store the databases locally, beyond supportable ranges).
	Rationales to modify/combine Verma / Stollman are above and reincorporated. 
Claims 5, 12 and Claim 19 
Verma / Stollman teaches all the limitations in claims 1, 8, 15 above. Furthermore,
Verma teaches or suggests “applying the one or more heuristic procedures to the plurality of blockchain transactions” (Verma column 7 lines 57-61: applying the set of heuristics to decide whether to select the blockchain transactions). 
Claims 6, 13 
Verma / Stollman teaches all the limitations in claims 5, 12 above. Furthermore,
Stollman teaches or suggests “wherein the one or more heuristic procedures comprise selecting the at least one blockchain transaction” (Verma column 7 lines 57-61: selecting the blockchain transactions by applying the heuristics set. For example at Verma column 12 lines 23-27 the selecting of transaction for deferral occurs once the selected resources for the time interval threshold exceed 60% as opposed to column 7 lines 61-65 where all blockchan transactions requests are deferred when workloads are very high).
---------------------------------------------------------------------------------------------------------------------
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Verma / Stollman as applied to claims 1, 8, 15 and in further view of
	* Katz et al, US 20180247191 A1 hereinafter Katz. As per,
Claims 2, 9, 16 Verma / Stollman teaches all the limitations in claims 1, 8, 15 above. 
Verma / Stollman as a combination does not explicitly recite: 
	- “sorting the plurality of blockchain transactions based a nonce value of each of the plurality of blockchain transactions” as claimed. 

Katz however in analogous art of blockchain management teaches or suggests: 
	- “sorting the plurality of blockchain transactions based a nonce value of each of the plurality of blockchain transactions” (Katz ¶ [0104] 2nd-4th,6th sentences blockchain uses cryptographic hash to identifies each block and transaction. Each successive block contains a hash of the previous code. This permanently fixes transactions in chronological order. The prior hash is added to the new blockchain with a nonce to form a new hash. Other examples at Katz ¶ [0402], ¶ [0305]), (Katz ¶ [0496] A 256-bit number puts an upper limit for a block header hash to be valid. The lower the target, the higher difficult to find a valid has. The maxim easiest is 0x00000000FFFF0000000000000000000000000000000000000000000000000000. 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Verma / Stollman’s  “method” / ”system” / ”non-transitory medium” to further include “sorting the plurality of blockchain transactions based a nonce value of each of the plurality of blockchain transactions” to allow Verma / Stollman’s to  be better tuned for a given predictive modeling problem with advantageous support of parallel processing for computation speed and efficiency (Katz ¶ [0086]& MPEP 2143 G). Verma / Stollman would also be incentivized to be modified with Katz’s capabilities, given that the mining contracts designed by Katz would make it simpler for blochckain mining hardware investment (Katz ¶ [0385] & MPEP 2143 G and/or F). Katz use of parameters in the AI would fit as compemntray piece of the puzzle to the AI applications disclosed by the Verma / Stollman combination. This is why, the claimed invention could perhaps also be viewed as a mere combination of old modeling, simulating or forecasting elements in a similar blockchain mining field of endeavor. In such combination each element merely would have performed the same threshold based analytics function as it did separately. Given the analogous and highly complementary disclosures of both Verma / Stollman and Katz above, one of ordinary skill in the art of the economics of blockhain mining would have recognized that, the existing technical ability to combine the elements as evidenced by Verma / Stollman and Katz above, would provide results of a combination fitting together as pieces of a puzzle in a logical, desirable and predictable manner as corroborated by the level of skill of a person of ordinary skills in the art further corroborated by Katz at ¶ [0146] (see MPEP 2143 A).





Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over:  
	* Verma / Stollman as applied to claims 1, 8, 15 and in further view of
	* Ali et al, US 20170236123 A1 hereinafter Ali. 
Claims 7, 14, 20
Verma / Stollman teaches all the limitations in claims 1, 8, 15 above.
Verma / Stollman does not explicitly recite: 
	- “selecting the at least one blockchain transaction based on a highest number of
compute cycles produced by the simulation”.

Ali in analogous art of managing blockchain transactions suggests: 
	- “selecting the at least one blockchain transaction based on a highest number of
compute cycles produced by the simulation” (Ali ¶ [0020] last two sentences: we're at a stage in the evolution of blockchains where there is not yet enough [a highest] compute cycles dedicated to mining to support multiple secure blockchains. Thus, the technologies disclosed herein are designed to handle merged mining issue by operating on the most secure blockchain instead of a merged-mined blockchain).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Verma / Stollman “method” / ”system” / ”non-transitory medium” to further include Ali’s teachings in order to optimize the resource allocation problem by merged mining where an alternate blockchain is selected allow miners to participate in the new network without requiring them to spend extra compute cycles (Ali ¶ [0020] 3rd sentence & MPEP 2143 G), with predictability of such modification is indicated by the level of skills of one or ordinary skills in the art as  corroborated by Ali at ¶ [0027]. Further, the claimed invention can also be viewed as a mere combination of old elements in a similar blockchain management field of endeavor. In such combination each element merely would perform the same blockhain selection and optimization function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Verma / Stollman in further view of Ali above, the results of the combination would have been not only desirable but also complementary and predictable (MPEP 2143 A).

Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
* US 20190155513 A1 teaching Deletion of blocks in a blockchain
* US 20200259634 A1 teaching at ¶ [0054] If an inner chain segment is removed, a respective subsequent or preceding block, which due to the bidirectional concatenation comprises the same block-dependent linking function, is missing, as a result of the removal, for the two blocks of the blockchain structure between which the corresponding 
inner chain segment is removed.  According to embodiments, the two blocks of the shortened blockchain structure, between which the inner chain segment was removed, are concatenated using a combined bidirectional linking function, which comprises a combination of all block-dependent linking functions of the blocks of the removed inner chain segment.
	* US 20190199514 A1 ¶ [0184] Step 708 processes the singular block.  The processing of the singular block requires marking the block as singular, marking all blocks between this block and the previous singular block as belonging to the blockchain, removing all transactions in this set of blocks from the mempool (which is the set of unconfirmed transactions) and are marked as confirmed and setting the blockchain tip as the descendent of this block with the most work.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	February 26th, 2021